Exhibit 10.5








 

DATED       May 14, 2009
                                                                 

       

LLOYDS TSB BANK PLC, NETHERLANDS BRANCH

AND BELGIUM BRANCH

(1)

 

LLOYDS TSB COMMERCIAL FINANCE LIMITED,

(2)

 

CIMCOOL EUROPE B.V.

(3)

 

CIMCOOL INDUSTRIAL PRODUCTS B.V.

(4)

 

D-M-E EUROPE CVBA

(5)

 

FERROMATIK MILACRON MASCHINENBAU GMBH

(6)

 

MILACRON KUNSTSTOFFMASCHINEN EUROPA GMBH

(7)

 

MILACRON B.V

(8)

 

and

   

MILACRON NEDERLAND B.V

(9)




 

VARIATION AGREEMENT TO AN ASSET BASED FINANCE AGREEMENT DATED 12 MARCH 2008 made
between the parties hereto ("Agreement")

 




Hammonds LLP

7 Devonshire Square  London  EC2M 4YH  DX 136546 Bishopsgate 2

Telephone +44 (0)20 7655 1000  Fax +44 (0)20 7655 1001

Website  www.hammonds.com

 

Reference MED/LLO.200-0141




--------------------------------------------------------------------------------







CONTENTS

1

CONDITION PRECEDENT

3

2

INTERPRETATION

3

3

VARIATIONS

3

4

VARIATIONS TO ALL DOCUMENTS

6

5

NOTICES

7

6

STATUS OF AGREEMENT

10

7

COUNTERPARTS

10

8

EXPENSES

10

9

GOVERNING LAW AND JURISDICTION

11










i

2009 Deed of Variation (v14-0 0044323041)




--------------------------------------------------------------------------------











DATE OF ASSET BASED FINANCE AGREEMENT

2009

PARTIES

(1)

LLOYDS TSB BANK PLC, a public limited company incorporated under the law of
England and Wales (Company Number 00002065) acting through its branch offices at
Staten Bolwerk 1, 2011 MK Haarlem, The Netherlands, which branch office is
registered with the Trade Register of the Chamber of Commerce (Kamer van
Koophandel) under number 33185396 ("Lloyds TSB Netherlands Branch") and at 2
avenue de Tervueren, B-1040 Brussels registered under RPM no. BE0448315291
("Lloyds TSB Belgium Branch" and together with Lloyds TSB Netherlands Branch,
"Lloyds TSB");

(2)

LLOYDS TSB COMMERCIAL FINANCE LIMITED, a private limited company incorporated
under the law of England and Wales (Company Number  00733011), with its
registered offices at Boston House, Little Green, Richmond, Surrey TW9 1QE
("Lloyds TSB CF" and together with Lloyds TSB, the "Lenders")

(3)

CIMCOOL EUROPE B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) organised under the law of the Netherlands,
whose registered seat (statutaire zetel) is Vlaardingen, the Netherlands,
registered with the Chamber of Commerce of Rotterdam under number 24174756 and
having its office address at Schiedamsedijk 20, 3134 KK, Vlaardingen, the
Netherlands ("Cimcool Europe");

(4)

CIMCOOL INDUSTRIAL PRODUCTS B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) organised under the law of the
Netherlands, whose corporate seat is at Vlaardingen, registered with the Chamber
of Commerce under number  24212814 and having its office address at
Schiedamsedijk 20, 3134 KK, Vlaardingen, the Netherlands ("Cimcool Industrial");

(5)

D-M-E EUROPE CVBA, a company organised and existing under the law of Belgium,
having its registered office at Industriepark Noord, Oude Baan 1, 2800 Mechelen
and recorded with the register of legal entities under enterprise number
0456.932.455 ("D-M-E");

(6)

FERROMATIK MILACRON MASCHINENBAU GMBH, a German company registered in the
commercial register of the Local Court Freiburg im Bresgau under HR B 260880,
having its business seat at Riegeler Straße 4, D-79364 Malterdingen
("Ferromatik");

(7)

MILACRON KUNSTSTOFFMASCHINEN EUROPA GMBH, a German company registered in the
commercial register of the Local Court Freiburg im Bresgau under HR B 260914,
having its business seat at Riegeler Straße 4, D-79364 Malterdingen ("MKE");

(8)

MILACRON B.V. a private limited company (besloten vennootschap met beperkte
aansprakelijkheid) organised under the law of the Netherlands, having its
corporate seat in Vlaardingen, registered with the Chamber of Commerce under
number 24209768  and having its office address at Schiedamsedijk 20, 3134 KK,
Vlaardingen, the Netherlands; and

(9)

MILACRON NEDERLAND B.V. a private limited company (besloten vennootschap met
beperkte aansprakelijkheid) organised under the law of the Netherlands, having
its corporate seat in Vlaardingen, registered with the Chamber of Commerce under
number 24280521 and having its office address at Schiedamsedijk 20, 3134 KK,
Vlaardingen, the Netherlands.




1

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







INTRODUCTION

A

This Agreement is supplemental to and varies the terms of an Asset Based Finance
Agreement dated 12 March 2008 and made between the parties hereto as the same
may be novated, varied, replaced or added to from time to time (the "Finance
Agreement").

B

Certain affiliated entities of the Clients, incorporated in the United States of
America (“U.S.A.”), Canada and the Netherlands have made certain Chapter 11
filing in accordance with local legislation in the U.S.A. In addition, the
Clients breached certain financial covenants as per Schedule 2 of the Finance
Agreement (each a “Financial Covenant”). The Clients have requested that the
Lenders do not treat the making of such filings as a Termination Event for the
time being.

C

From the date of this Agreement, the sum of one million two hundred and fifty
one thousand Euro (€1,251,000) (the “Escrow Amount”) will be held in escrow by
DLA Piper UK LLP in accordance with the terms of an escrow letter, dated on or
about the date hereof and setting out the instructions of Milacron BV and Lloyds
TSB CF to DLA Piper UK LLP in this regard (the “Escrow Letter”).  This amount
comprises four instalments of two hundred and seventy nine thousand Euro
(€279,000), three of which have already been deducted as a reserve against
Cimcool Europe’s available collateral, and the first monthly instalment of one
hundred and thirty five thousand Euro (€135,000) payable on 30 April 2009
pursuant to Clause 2.2 of the Finance Agreement (the “Outstanding Property
Payments”).

D

DLA Piper UK LLP are irrevocably instructed by the Clients and the Lenders to
pay the Escrow Amount to Lloyds TSB CF, without deduction, set off, or
withholding, to be applied to the Facilities at the absolute discretion of
Lloyds TSB CF, as more particularly set out in the Escrow Letter as soon as is
reasonably practicable following the expiry of 30 days from the 22 April 2009
(the "Escrow Period").  

E

Whilst reserving its rights pursuant to the Financing Documents, it is the
intention of Lloyds TSB CF once the Escrow Letter has been entered into by all
parties thereto and DLA Piper UK LLP have received the Escrow Amount and have
confirmed that it is being held in accordance with the terms of the Escrow
Letter:

(i)

to remove the reserve currently held against the available collateral of Cimcool
Europe in respect of the amounts due but not paid under the Property Facility
Agreement totalling eight hundred and thirty seven thousand Euro (€837,000) and
the Termination Fee not paid of two hundred and seventy thousand Euro (€270,000,
together improving working capital headroom by one million one hundred and seven
thousand Euro (€1,107,000);

(ii)

not to make any such reserve against the available collateral of Cimcool Europe
in connection with the payment of two hundred and seventy thousand Euro
(€270,000) that fell due under the Property Facility on 31 March 2009, improving
working capital headroom by this amount;

(iii)

to extend the Funding period for Cimcool Europe’s French and Italian receivables
from 120 days to 150 days from the date of invoice, allowing additional headroom
estimated at three hundred thousand Euro (€300,000);

(iv)

to allow increase in the Advance Rate to 90% in respect of Cimcool




2

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







Europe and Cimcool Industrial Products and to 85% in respect of D-M-E for an
initial period to 31 July 2009;

(v)

not to exercise its rights pursuant to the occurrence of the Termination Events
referred to in B above for an initial period to 31 July 2009, provided that the
Clients adhere at all times to the terms of the Agreement; and

(vi)

not to exercise its rights in relation to the non-payment of the Outstanding
Property Payments during the Escrow Period, save where the Lenders are taking
wider enforcement action or enforcing all or any part of their security.

F.

The parties hereto wish to record their agreement on various issues relating to
the variation to the terms of the Finance Agreement and certain Financing
Documents, following the occurrence of the Termination Events.

IT IS HEREWITH AGREED THAT:

1

CONDITION PRECEDENT

The terms set out in this Agreement are subject to Escrow Amount being received
and held by DLA Piper UK LLP in accordance with the terms of the Escrow Letter
and confirming the same to the Lenders.

2

INTERPRETATION

2.1

In this Agreement, capitalised terms (unless otherwise defined) shall have the
meanings given to them in the Finance Agreement.

2.2

References to clauses, paragraphs and schedules are to be construed, unless
otherwise stated, as references to clauses, paragraphs and schedules of this
Agreement and references to this Agreement include its schedules.

2.3

Headings are inserted for ease of reference only and shall be ignored in the
construction of this Agreement.

2.4

Words denoting the singular shall include the plural and vice versa.

2.5

All words and expressions defined in the Finance Agreement shall bear the same
meanings where used in this Agreement unless the context otherwise requires.

2.6

The Introduction shall form a part of this Agreement.

3

VARIATIONS

3.1

With immediate effect upon the execution and delivery of this Agreement (save
where expressly stated to the contrary), the Finance Agreement shall be deemed
to be amended as follows:

3.2

With effect from 1 April 2009, Clause 2.1 of the Finance Agreement shall be
deemed deleted and replaced with the following expression:

“The maximum aggregate amount to be made available to the Clients pursuant to
the




3

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







Facilities (the "Facility Amount") shall be fourteen million seven hundred and
sixty nine thousand euros (€14,769,000) at any time outstanding on a revolving
basis.”

3.3

With effect from 1 April 2009, Clause 2.2 of the Finance Agreement shall be
deemed deleted and replaced with the following expression:

“The Property Facility Limit shall be an amount of eight million and sixty nine
thousand euros (€8,069,000) and shall thereafter reduce in 59 equal monthly
amounts of one hundred and thirty five thousand Euro (€135,000) with the first
such payment to be made on 30 April 2009 followed by a single final payment of
one hundred and four thousand Euro (€104,000).  The Facility Amount shall
decrease monthly by an equal amount to such reduction of the Property Facility
Limit, save where expressly varied by agreement between the parties.”

3.4

With effect from 1 April 2009, Clause 2.4 of the Finance Agreement shall be
deemed deleted and replaced with the following expression:

“All of the Facilities must be finally repaid on 30 April 2014 (the “Final
Repayment Date”) or the immediately next following Working Day.”

3.5

Clause 2 of Schedule 1 of the Finance Agreement shall be deemed deleted and
replaced with the expression:

“This Clause is intentionally left blank.”.

3.6

Clause 6.1 of the Finance Agreement shall be deemed deleted and replaced with
the following expression:

“It is the Clients' intention that, MKE and Ferromatik will merge their
businesses into a single undertaking.  Notwithstanding the provisions of any of
the Financing Documents, the Lenders agree to such merger, subject to the
Lenders’ sight of and satisfaction with the terms of such merger and/or
acquisition and the Clients agree to consult with the Lenders as soon as
reasonably practicable prior to such merger to ensure that, so far as possible,
the Lenders' rights under the Facilities are not and will not be materially
prejudiced by such merger.”

3.7

The Clients hereby expressly acknowledge the Lenders' right to apply the
Property Facility Repayment in diminution of the sums outstanding under the
Property Facility, such diminution being applied to give effect to the reduction
of the Facility Amount in accordance with Clause 3.2 of this Agreement and the
reduction of the Property Facility Limit in accordance with Clause 3.3 of this
Agreement.

3.8

Provided always that the indebtedness under the Property Facility is within the
revised Property Facility Limit upon the date of this Agreement (following the
application of the Property Facility Repayment in accordance with Clause 3.7
above), Clause 1.5 of the Schedule 2 of the Finance Agreement shall be deemed
deleted and replaced with the expression:

"This Clause is intentionally left blank".

3.9

Clauses 1.6 and 1.7 of Schedule 2 of the Finance Agreement shall each be deemed
to be deleted and replaced with the following:

“1.6

None of the Clients and/or the Guarantors shall repatriate any funds to the




4

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







Clients' affiliated entities in the United States without the prior written
consent of the Lenders.”

3.10

Clause 2.1 of Schedule 2 of the Finance Agreement shall be deemed deleted and
replaced with the following:

“So long as the Facilities (or any part of them) remain outstanding, Milacron
B.V. shall procure that the ratio of EBITDA to Total Fixed Charges in respect of
the European Group is maintained for each Review Period at a minimum of 1:1,
save that notwithstanding any other term of any Financing Document, the Lenders
hereby agree with Milacron B.V. that a breach of this Clause 2.1 during the
period between the start of the third quarter 2008 and the end of the third
quarter 2009 shall not constitute a Termination Event.  There shall be deemed to
be no Test Date between 1 April 2009 and the end of the fourth quarter of 2009,
with the next such Test Date being deemed to be the first Working Day of 2010.”

3.11

The following shall be deemed to be added as a new Clause 2.4 of Schedule 2 of
the Finance Agreement:

“2.4

Capital Expenditure

Aggregate Capital Expenditure of the Clients and/or the Guarantors in any
financial year shall not exceed 125% of the total agreed budget as shown in the
document entitled “Lloyds Discussion Materials” that was prepared on behalf of
the Clients and the Guarantors by Messrs Rothschild and dated 4 March 2009 and
submitted to the Lenders on 25 February 2009 (the “Reference Budget”) without
the Lenders’ prior written consent.  For the avoidance of doubt, any unutilised
proportion of such permitted annual Capital Expenditure may not be carried over
to a subsequent financial year without the prior written consent of the Agent.
 A breach of this covenant shall not be treated as a Termination Event if an
associated undertaking of the Clients and/or the Guarantors, at their
discretion, shall pay to the Lenders (or any of them) an amount equal to the
excess following the calculation, within 5 Working Days of the Lenders notifying
the breach of covenant.  The Lenders shall apply such sums to the Facilities in
their discretion;”

3.12

The following shall be deemed to be added as a new Clause 2.5 of Schedule 2 of
the Finance Agreement:

“2.5

Minimum Shortfall

The actual EBITDA for each of the first second and third quarters during the
Financial Year 2009 shall be no less than €1,000,000 below the figures
representing the “FY 2009 Downside Estimate” in the line entitled “Total EBITDA
from MBV Cons”, on page 15 of the Reference Budget for the relevant quarter.
 Further, the actual EBITDA for the fourth quarter shall equal or exceed the
figures representing the “FY 2009 Downside Estimate” in the line entitled “Total
EBITDA from MBV Cons”, on page 15 of the Reference Budget for the fourth
quarter. A breach of this covenant shall not be treated as a Termination Event
if an associated undertaking of the Clients and/or the Guarantors, at their
discretion, shall pay to the Lenders (or any of them) an amount equal to the
excess following the calculation, within 5 Working Days of the Lenders notifying
the breach of covenant.  The Lenders shall apply such sums to the Facilities in
their discretion.”

3.13

The following definition in Schedule 3 of the Finance Agreement shall be deleted
and replaced with the following:




5

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







“Capital Expenditure" means expenditure incurred on the acquisition or
improvement of fixed assets being, in any such case, expenditure which would be
regarded as capital in nature under U.S. GAAP as at 1 April 2009;”

3.14

Any non-payment of the Escrow Amount (or any part of it) in immediately
available cleared funds to Lloyds TSB CF as soon as is reasonably practicable
following the expiry of the Escrow Period shall be deemed to be a Termination
Event as if it were set out in full in Schedule 3 to the Finance Agreement.

4

VARIATIONS TO ALL DOCUMENTS

4.1

Without prejudice to any right of the Lenders (or any of them) to vary the
Advance Rate (as defined in the Dutch Receivables Finance Agreements or the
Belgian Receivables Finance Agreement as applicable) at any time, with effect
from the date of this Agreement, the Finance Agreement and any relevant
Financing Documents shall be deemed amended to give effect to the following:

(a)

The Advance Rate for Eligible Debts notified by each of Cimcool Europe and
Cimcool Industrial, shall be deemed to be increased to 90% (in accordance with
the remaining terms of the Dutch Receivables Finance Agreements) until 31 July
2009 inclusive, thereafter the Advance Rate shall revert to 80%.

(b)

The Advance Rate (such expression to include the analogous term under the
Belgian Receivables Finance Agreement) for Eligible Debts notified by D-M-E
shall be deemed to be increased to 85% until 31 July 2009 inclusive, thereafter
the Advance Rate shall revert to 75%.

4.2

With effect from 1 April 2009, (i) Clause 2.1.4 of the Commercial Terms for the
Receivables Finance Agreement between the Lenders and Cimcool Europe (with any
necessary amendment being deemed to be made to any relevant Financing Documents)
shall be deemed amended so that the Funding Period (as therein defined) shall be
120 days instead of 90 days from the date of invoice; and (ii) in the case of
Invoices (as therein defined) due from Customers (as therein defined) domiciled
in France or Italy, 150 days from the date of invoice.

4.3

With effect from the date of this Agreement, all and any Debt Financing
Agreements shall be deemed amended so that all Clients shall be required to
deliver a Notification of Invoices (as each such term is defined in the Dutch
Receivables Finance Agreements and in the case of the other Clients any
analogous terms under their respective Debt Financing Agreements are referred to
in the use of such term) not less than twice per calendar week with such
Notifications to be delivered on non-consecutive Working Days.  

4.4

Without prejudice to any right of the Lenders (or any of them) to vary the
Margin (as defined in the Dutch Receivables Finance Agreements) at any time,
with effect from 20th March 2009, all and any Debt Financing Agreements
including for the avoidance of doubt the Property Facility Agreement (or as the
case may be in addition thereto and using any relevant analogous term) shall be
deemed amended so that all the Margin (as defined in the Dutch Receivables
Finance Agreements) and in the case of the other clients any analogous terms
under their respective Debt Financing Agreements (and the Property Facility
Agreement) are referred to in the use of such term) shall be deemed to be “6%”
in place of the expression “1.75%”.  

4.5

Without prejudice to clause 2.1 of Schedule 2 of the Finance Agreement as
amended by Clause 3.10 of this Agreement, the Lenders hereby expressly reserve
all of their rights




6

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







pursuant to the Financing Documents (or any of them) in connection with the
occurrence of any Termination Event on or prior to the date of this Agreement.
Notwithstanding this, the Lenders have agreed that provided always that the
Clients shall fully comply with all of their obligations hereunder, the Lenders
shall not, before 31 July 2009, pursue their rights in relation to the making of
Chapter 11 filings by Milacron Capital Holdings B.V. and/or any affiliate of the
Clients in the U.S.A and/or Canada or any breach of any financial covenant of
which the Lenders are aware on the date of this Agreement prior to the date of
this Agreement. For the avoidance of doubt, this shall not prejudice the
Lenders' rights in relation to the occurrence of any Termination Event following
the date of this Agreement or their ability to pursue such rights.

4.6

Any breach by any Client of any term of this Agreement shall constitute a
Termination Event.

4.7

The Lenders and the Clients herby agree that following a merger between
Ferromatik and MKE in accordance with Clause 6.1 of the Finance Agreement, the
Tangible Net Worth Covenant set out in Clause 12.1 of the Property Facility
Agreement should be amended to reflect the new corporate structure.  It is
agreed that the current amount of “EUR 20,000,000 (in words Euro twenty
million)” will be obsolete. It is further agreed that a Tangible Net Worth
Covenant shall continue to be required and that the Lenders and the Client shall
negotiate in good faith to determine an appropriate figure once the Tangible Net
Worth of the merged undertaking can be ascertained. It is further acknowledged
that if following negotiations the parties are unable to agree an appropriate
figure, the figure shall be such sum as the Lenders may determine in their
discretion.

4.8

Provided always that (i) the Clients comply with their obligations hereunder;
and (ii) no further Termination Event shall occur; the Lenders hereby agree that
they should not exercise their rights arising from the non-payment of the
Outstanding Property Payments until the end of the Escrow Period, save where the
Lenders are taking wider enforcement action or enforcing all or any part of
their security.

5

NOTICES

5.1

All notices or other communications in connection with this Agreement shall be
given in writing. The address, email address and fax number of each party for
all notices under this Agreement are those specified below (or such other
address, email address or fax number as notified by that party by not less than
five business days’ prior notice):

(a)

Address of Lloyds TSB Netherlands Branch:

Staten Bolwerk 1

2011 MK Haarlem

The Netherlands




Attention:

Loans Administration Department

Mrs. Claudia Van der Meer




Tel:

003123 5168849

Fax:

003123 5517164

E-mail:

Claudia.van.der.Meer@Lloydstsb.nl

(b)

Address of Lloyds TSB Belgium Branch:





7

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







2 avenue de Tervueren

B-1040 Brussels

Belgium




Attention:

Loans Administration Department

Mr. Baudoin Benfante




Tel:

+32 2 739 59 01

Fax:

+32 2 733 04 64

E-mail:

baudouin.benfante@lloydstsb.be

(c)

Address of Lloyds TSB CF:

Niederlassung Deutschland

Gütersloher Str. 123

Moltkeplatz 61

D-33415 Verl

45138 Essen

Germany

Germany




Attention:







Tel:

+49 201 437818 800

Fax:

+49 201 437818 818

E-mail:

(d)

Address of Cimcool Europe B.V.:

Schiedamsedijk 20

3134 KK, Vlaardingen

The Netherlands




Attention:

René van Geemen

Tel:

+31 10 445 0067

Fax:

+31 10 460 4706

E-mail:

vangeemen.rene@cimcool.net




(e)

Address of Cimcool Industrial Products B.V.:

Schiedamsedijk 20

3134 KK, Vlaardingen

The Netherlands

Attention:

René van Geemen

Tel:

+31 10 445 0067

Fax:

+31 10 460 4706

E-mail:

vangeemen.rene@cimcool.net

(f)

Address of D-M-E Europe CVBA:

Industriepark Noord G1

Oude Baan 1

B-2800 Mechelen, Belgium

Attention:

Katja Thoelen





8

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







Tel:

+32 152 150 51

Fax:

+32 154 051 51

E-mail:

katja_thoelen@dmeeu.com

(g)

Address of Ferromatik Milacron Maschinenbau GmbH:

Riegeler Strasse 4

D-79364 Malterdingen

Germany




Attention:

Axel Stiller




Tel:

+49 764 478 243

Fax:

+49 764 478 422

E-mail: axel_stiller@ferromatik.com

(h)

Address of Milacron Kunststoffmaschinen Europa GmbH:

Riegeler Strasse 4

D-79364 Malterdingen

Germany




Attention:

Axel Stiller




Tel:

+49 764 478 243

Fax:

+49 764 478 422

E-mail: axel_stiller@ferromatik.com




(i)

Address of Milacron B.V.:

Schiedamsedijk 20

3134 KK, Vlaardingen

The Netherlands

Attention:

Gerard van Deventer

Tel:

+31 104 450 055

Fax:

+31 104 450 056

E-mail: gerard_vandeventer@milacron.com

(j)

Address of Milacron Nederland B.V.:

Schiedamsedijk 20

3134 KK, Vlaardingen

The Netherlands

Attention:

René van Geemen

Tel:

+31 10 445 0067

Fax:

+31 10 460 4706

E-mail:

vangeemen.rene@cimcool.net

5.2

To the extent that any address, e-mail address and/or fax number provided in the
Financing Documents for the giving of notices shall differ from the address,
e-mail address and/or fax number given in Clause 5.1 above, the relevant details
shall be




9

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







deemed deleted from such Financing Document and be deemed replaced by the
relevant address, e-mail address and/or fax number shown above.

6

STATUS OF AGREEMENT

6.1

Once executed, this Agreement, together with the Finance Agreement, the
Financing Documents and any security document entered into in connection
therewith, includes all terms agreed between the Lenders, the Clients and the
Guarantors in connection with the provision of the Facilities to the exclusion
of any representations and statements made by either of Lloyds TSB or Lloyds TSB
CF or any of the Clients or Guarantors or on behalf of any of them whether
orally or in writing prior to the date of this Agreement.

6.2

In the event of any inconsistency between the terms of any of the Finance
Agreement, the Financing Documents and this Agreement, the terms of this
Agreement shall prevail.

6.3

Save as expressly varied pursuant to the terms of this Agreement, the terms of
the Finance Agreement and the Financing Documents shall remain in full force and
effect and the Lenders expressly reserve all of their rights and remedies
thereunder.

7

COUNTERPARTS

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts each of which, when executed and delivered,
shall constitute an original and all the counterparts together shall constitute
but one and the same agreement.

8

EXPENSES

8.1

The Clients shall pay to the Lenders immediately upon the execution of this
Agreement all and any reasonable costs and expenses (including without
limitation all and any reasonable legal fees) incurred by the Lenders (or any of
them) in connection with the negotiation, preparation and execution of this
Agreement and any other Finance Document (the “Costs”).

8.2

Notwithstanding any term of this Agreement, the Finance Agreement or any term of
the Financing Documents, the Lenders, or any of them, may debit the Costs (or
any part of the Costs) to any account of any Client with such Lender, whether on
account of its costs and/or on account of any other Lender’s Costs.  Such Lender
shall, as soon as practicable, notify the Client of the debit of the Costs to
the relevant account.

9

GOVERNING LAW AND JURISDICTION

9.1

This Agreement is governed by the law of the Netherlands.

9.2

The competent courts of Amsterdam, The Netherlands shall have exclusive
jurisdiction with regard to disputes in connection with this Agreement.




10

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







This Agreement has been duly executed and signed by the representatives of the
parties as set out below.




LLOYDS TSB BANK PLC,

NETHERLANDS BRANCH

)

)

acting by

)

  

)

Authorised signatory

)

and by

)

)

Authorised signatory







LLOYDS TSB BANK PLC,

BELGIUM BRANCH

)

)

acting by

)

)

Authorised signatory

)

and by

)

)

Authorised signatory







LLOYDS TSB COMMERCIAL FINANCE LIMITED,

)

acting by

)

)

Authorised signatory

)

and by

)

)

Authorised signatory







CIMCOOL EUROPE B.V.

)

)

acting by

)

)

Authorised signatory

)

and by

)

)

Authorised signatory





11

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







CIMCOOL INDUSTRIAL PRODUCTS B.V.

)

)

acting by

)

)

Authorised signatory

)

and by

)

)

Authorised signatory







D-M-E EUROPE CVBA

)

)

acting by

)

)

Authorised signatory

)

and by

)

)

Authorised signatory










FERROMATIK MILACRON MACHINENBAU

)

GMBH

)

)

acting by

)

)

Authorised signatory

)

and by

)

)

Authorised signatory










MILACRON KUNSTSTOFFMASCHINEN

)

EUROPA GMBH

)

)

acting by

)

)

Authorised signatory

)

and by

)

)

Authorised signatory








12

2009 Deed of Variation (v13-0 0044316403)




--------------------------------------------------------------------------------







MILACRON B.V.

)

)

acting by

)

)

Authorised signatory

)

and by

)

)

Authorised signatory







MILACRON NEDERLAND B.V.

)

)

acting by

)

)

Authorised signatory

)

and by

)

)

Authorised signatory










13

2009 Deed of Variation (v13-0 0044316403)


